ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 9-16 are pending in the application.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an email exchange with Daniel Drexler on December 22, 2021.

The application has been amended as follows:

Claim 9, lines 37-38 changed “is applied to the time when the peak value is less than a set time threshold ;” to --begins to be applied to the peak value, and when the difference in time, between when the user-applied external force begins to be applied and the time of peak value, is less than a set time threshold;-- 

Claim 9, lines 48-49 changed “is applied to the time when the peak value is greater than or equal to the set time threshold. “ to --begins to be applied to the peak value, and when the difference in time, between when the user-applied external force begins to be applied and the time of peak value, is greater than or equal to the set time threshold.--

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest piece of art found is "BitDrones: Towards Using 3D Nanocopter Displays as Interactive Self-Levitating Programmable Matter" (NPLGomez).  However, neither in NPL-Gomez nor in any other piece of prior art found has the following element of claim 9: generating a “stop” UAV instruction based on a) the motion state after the user-supplied force has acted being less than a set threshold, as well as b) the length of time over which the user-supplied force has acted being greater than a set time threshold.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661